DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Taryn A. Elliott on 04/16/21. The application has been amended as follows: 

The specification as submitted on 01/13/20 has been amended as follows:
(1) Paragraph [0064], Line 7, replace “rack)” with --rack).--

The claims as filed on 04/12/21 have been amended as follows:
(2) Claim 17, Line 1, replace “16,” with --2,--
(3) Claim 19, Line 2, before “securing portion”, replace “a” with --the--
	/JOSHUA E RODDEN/               Primary Examiner, Art Unit 3649